Citation Nr: 0716984	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  06-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for 
hypercholesterolemia/hyperlipidemia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June to July 
1981 and from August 1982 to February 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision.

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

At a hearing held on March 23, 2007, and in a signed 
statement dated that same day, and prior to the promulgation 
of a decision, the Board received notification from the 
appellant that a withdrawal of 
hypercholesterolemia/hyperlipidemia claim was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of his hypercholesterolemia/hyperlipidemia claim 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In March 2007, at a hearing and in a signed statement, the 
veteran indicated that he wished to withdraw his claim of 
entitlement to service connection for 
hypercholesterolemia/hyperlipidemia.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2006).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  As such, the Board 
does not have jurisdiction to review his claim of service 
connection for hypercholesterolemia/hyperlipidemia and it is 
dismissed.  


ORDER

The claim of service connection for 
hypercholesterolemia/hyperlipidemia is dismissed.


REMAND

The veteran testified that he first remembered having sciatic 
nerve pain around 1992 when he was bending down to get 
clothes out of his car.  He stated that he felt his back pop, 
and remembered pain radiating down his legs.  He indicated 
that this pain persisted for a week and he was prescribed 
Flexeril and Motrin.  The veteran recalled incidents of 
radiating pain continuing throughout the remainder of his 
time in service, and he reported receiving private treatment 
in 2003 for complaints of right hip and leg pain.  The 
veteran reported that since he has left service, his lower 
extremity pain has increased in frequency.  He sought 
treatment from VA, but was not symptomatic at the time of his 
treatment.  However, since his most recent VA examination, 
the veteran reported that he has become symptomatic once 
again.

Service medical records confirm that the veteran sought 
treatment in 1992 for radiating hip and leg pain and in 2003 
the veteran was assessed with lumbar radiculopathy and 
questionable disc disease.  The veteran's retirement physical 
in October 2004 noted that the veteran had a bout of sciatica 
in 2003, and indicated that X-rays in 2003 showed minimal 
narrowing of the intervertebral disc at L5-S1.  Nevertheless, 
the veteran had straight leg raises to 90 degrees, equal and 
brisk deep tendon reflexes, and a normal gait.

A VA examination in August 2005 found no musculoskeletal 
abnormalities, although a November 2005 VA treatment record 
reflected complaints of backache and leg pain.  Thus, the 
veteran had documented complaints of low back pain in service 
and he testified that he has had an increase in back pain 
since his last VA examination.  As such, a VA examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from June 2006 to the present.

2.  After the requested development is 
completed, schedule the veteran for an 
examination of his low back.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
After conducting any tests deemed 
necessary, the examiner should state 
whether the veteran has a low back 
disability, and, if so, whether it is at 
least as likely as not related to his in-
service complaints and treatment, or that 
it otherwise had its onset during service.  
The rationale for any opinion expressed 
should be provided in a legible report.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


